DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s amendment filed on 05/05/2022 in response to the Non-Final Rejection mailed on 02/08/2022. Claims 1-20 were pending. No changes has been made to the previously rejected claims. Claims 1-20 remain pending. As per the telephonic interview discussed on May 03, 2022, the pending Non-Final Rejection mailed on 02/08/2022 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DITTY et al. (US 20190258251 A1, hereinafter “DITTY”) in view of NIX et al. (US 20090254260 A1, hereinafter “NIX”).

Regarding claim 1 (Previously Presented), DITTY discloses a system configured to fuse sensor data in a vehicle (Abstract [0002], 0124 and 0179; Figures 4 and 5; “[0002] … The technology provides for a faster, more reliable, safer, energy-efficient and space-efficient System-on-a-Chip, which may be integrated into a flexible, expandable platform that enables a wide-range of autonomous vehicles, including cars, taxis, trucks, and buses, as well as watercraft and aircraft.”, “[0124] Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging (“LIDAR”) sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path), one or more infrared cameras (75), GPS unit (76) that provides location coordinates, a steering sensor (78) that detects the steering angle, speed sensors (80) (one for each of the wheels (54)), an inertial sensor or inertial measurement unit (“IMU”) (82) that monitors movement of vehicle body (52) (this sensor can be for example an accelerometer(s) and/or a gyro-sensor(s) and/or a magnetic compass(es)), tire vibration sensors (85), and microphones (102) placed around and inside the vehicle. Other sensors may be used, as is known to persons of ordinary skill in the art.”, “[0179] These examples are only a few of the possible sensors and systems that may be used to achieve full Level 3-5 performance at ASIL D safety levels. An autonomous driving system must be able to process huge amount of data from cameras, RADAR, LIDAR, ultrasonic, infrared, GPS, IMUS, and/or HD-Maps in real-time, and generate commands to control the car safely, reliably, and comfortably. An autonomous driving system must ensure that the vehicle reacts correctly in a fraction of a second to changing circumstances. This challenging task requires a new supercomputer platform, that provides for advanced AI functionality, multiple neural networks, and advanced CPU, GPU, and hardware accelerator functionality, as described more fully below in for example Sections entitled “System Architecture and Hardware for Autonomous Vehicles” and “Additional Examples of Self-Driving Vehicles Using the Technology”), the system comprising: 
an image processor formed as a first system on a chip (SoC) and configured to process images obtained from outside the vehicle by a camera to classify and identify objects (0124, 0179 and 0726; Figures 4 and 5; “[0124] Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging (“LIDAR”) sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path), one or more infrared cameras (75), GPS unit (76) that provides location coordinates, a steering sensor (78) that detects the steering angle, speed sensors (80) (one for each of the wheels (54)), an inertial sensor or inertial measurement unit (“IMU”) (82) that monitors movement of vehicle body (52) (this sensor can be for example an accelerometer(s) and/or a gyro-sensor(s) and/or a magnetic compass(es)), tire vibration sensors (85), and microphones (102) placed around and inside the vehicle. Other sensors may be used, as is known to persons of ordinary skill in the art.”, “[0136] Side cameras (72) may be used for Surround View, providing information used to create and update the occupancy grid; as well as side impact collision warnings. In a preferred embodiment, four wide/fisheye view cameras are used, positioned on the vehicle's front, rear, and sides. Alternatively, the vehicle may use three physical surround-only cameras (72) (Surround Left, Right, Rear) and leverage the physical Front Wide camera (73) as a logical fourth surround view camera. Wing-mirror assemblies, when used, are typically custom 3-D printed so that the camera mounting plate matches the shape of the wing mirror (71). An example design integrates a camera into a traditional mirror and provides a larger field of view. Side cameras may also be placed in the four pillars at each corner of the cabin.”, “[0726] In one or more embodiments, the supervisory MCU is further configured to output an alarm signal if the outputs from the first computer and the second computer are inconsistent. The plurality of camera sensors can include camera sensors with different capabilities and/or configurations. For example, the camera sensors can include one or more cameras from the following list: 1) one or more long range cameras, each with an approximate 25 degree field of view, 2) one or more shorter range cameras with an approximate 50 degree field of view, 3) one or more fish eye forward cameras with approximately 150 degree field of view, 4) one or more wide-angle cameras, and/or 5) one or more infrared cameras.”, wherein the long range camera(s) 76, front and back stereo camera(s) 74, infrared camera 74 and mid-range camera(s), wing mirror mount 71 captures the images further from the vehicle); 
a surround-view processor formed as a second SoC and configured to process close-in images obtained from outside the vehicle by a surround-view camera to classify and identify obstructions within a specified distance of the vehicle, wherein the close-in images are of an area closer to the vehicle than an area in the images obtained by the camera (0124 and 0136; Figures 4 and 5; “[0124] Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging (“LIDAR”) sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path), one or more infrared cameras (75), GPS unit (76) that provides location coordinates, a steering sensor (78) that detects the steering angle, speed sensors (80) (one for each of the wheels (54)), an inertial sensor or inertial measurement unit (“IMU”) (82) that monitors movement of vehicle body (52) (this sensor can be for example an accelerometer(s) and/or a gyro-sensor(s) and/or a magnetic compass(es)), tire vibration sensors (85), and microphones (102) placed around and inside the vehicle. Other sensors may be used, as is known to persons of ordinary skill in the art.”, “[0136] Side cameras (72) may be used for Surround View, providing information used to create and update the occupancy grid; as well as side impact collision warnings. In a preferred embodiment, four wide/fisheye view cameras are used, positioned on the vehicle's front, rear, and sides. Alternatively, the vehicle may use three physical surround-only cameras (72) (Surround Left, Right, Rear) and leverage the physical Front Wide camera (73) as a logical fourth surround view camera. Wing-mirror assemblies, when used, are typically custom 3-D printed so that the camera mounting plate matches the shape of the wing mirror (71). An example design integrates a camera into a traditional mirror and provides a larger field of view. Side cameras may also be placed in the four pillars at each corner of the cabin.”, wherein the left, right and rear surround camera(s) 72 and the wide view camera 73 captures the images closer (close-in) to the vehicle than the images captured by the long range camera(s) 76, front and back stereo camera(s) 74, infrared camera 74 and mid-range camera(s), wing mirror mount 71);
an ultrasonic processor configured to obtain distance to one or more of the obstructions (0124 and 0147; Figures 4 and 5; “[0124] Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging (“LIDAR”) sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path), one or more infrared cameras (75), GPS unit (76) that provides location coordinates, a steering sensor (78) that detects the steering angle, speed sensors (80) (one for each of the wheels (54)), an inertial sensor or inertial measurement unit (“IMU”) (82) that monitors movement of vehicle body (52) (this sensor can be for example an accelerometer(s) and/or a gyro-sensor(s) and/or a magnetic compass(es)), tire vibration sensors (85), and microphones (102) placed around and inside the vehicle. Other sensors may be used, as is known to persons of ordinary skill in the art.”, “[0147] Self-driving vehicle (50) preferably includes one or more ultrasonic sensors (66). Ultrasonic sensors, positioned at the front, back, and even the sides, are most often used for park assist and to create and update an occupancy grid. However, the utility of sonar is both compromised at high speeds and, even at slow speeds, is limited to a working distance of about 2 meters. A wide variety of ultrasonic sensors may be used. Suitable ultrasonic sensors include can be designed for different ranges of detection (e.g., 2.5 m, 4 m). Typical ultrasonic sensor functional safety levels are ASIL B.”); and 
a fusion processor formed as a microcontroller and configured to fuse information from the surround-view processor and 0177, 0147; Figures 4 and 5; “[0177] A number of software products may be used with the technology, including software systems that continuously monitor the road friction in real-time using signals from existing automotive grade sensors, such as the wheel speed, to determine the road friction and roughness, detect speed bumps, and make a damage assessment of a possible pothole impact. Other systems include Tire Pressure Indicator (“TPI”), and indirect tire-pressure monitoring systems (“TPMS”) capable of detecting underinflation using both relative rolling radius information as well as wheel oscillation measurement. Example TPI and TPMS systems estimate tire pressure mainly from the signals of the wheel speed sensors that are part of the anti-lock braking system (“ABS”) (60) and electronic stability control system (“ESC”). TPI uses signals already available in the vehicle, and detects if one or more tires are under-deflated. The computations are based on vehicle models and numerous advanced signal processing and sensor fusion algorithms. A Loose Wheel Indicator (“LWI”) can be included to detect when the wheel bolts/nuts have come loose on a wheel position, using information from the ABS and ESC systems and the Tire Grip Indicator (“TGI”) constantly estimates the available friction between the road and the tires. “, “[0147] Self-driving vehicle (50) preferably includes one or more ultrasonic sensors (66). Ultrasonic sensors, positioned at the front, back, and even the sides, are most often used for park assist and to create and update an occupancy grid. However, the utility of sonar is both compromised at high speeds and, even at slow speeds, is limited to a working distance of about 2 meters. A wide variety of ultrasonic sensors may be used. Suitable ultrasonic sensors include can be designed for different ranges of detection (e.g., 2.5 m, 4 m). Typical ultrasonic sensor functional safety levels are ASIL B.”), but failed to show the fusion processor, fuse information from the ultrasonic processor based on a speed of the vehicle being below a threshold value.
NIX, however, in the same field of endeavor, shows a fusion processor configured to fuse information from the surround-view processor and the ultrasonic processor based on a speed of the vehicle being below a threshold value (0034, 0041; Figures 1 and 5; “[0034] The fusion module 14 may attribute different weights to information received from the various sensors 19 based on weighting factors. The radar sensor 22 may, for example, provide very accurate relative velocity information by measuring the Doppler shift in the radar echo of an object, while the camera 20 estimates relative velocity relatively less accurately, based on movement of the object's base point and size in the image viewed and analyzed by the camera 20. The weighting factors need not be constant but can be adjusted based on factors, such as, for example, distance of the object to the host vehicle 10, the speed of the host vehicle 10, weather and exterior lighting (day/night). More specifically, the ultrasonic short range distance sensing system 25 may, for example, only be used when the speed of the host vehicle 10 is below a threshold. The ultrasonic sensing system 25 may be turned off if the host vehicle 10 exceeds a first speed threshold speed Voff and turned on if the speed of the host vehicle 10 falls below a second speed threshold Von. The first speed threshold Voff may be higher than the second speed threshold Von, which means that, when the ultrasonic sensing system is on it may not go off until the host vehicle 10 rises above the threshold speed Voff, and once the ultrasonic sensing system 25 is off it may not go on until the host vehicle 10 drops below the second threshold speed Von. Alternatively, the first and second threshold speeds Von and Voff may be the same speed.”, “[0041] Preferably when used in embodiments of the present invention, the ultrasonic sensor system 25 has a latency of around 50 msec. One way of providing a reduced latency, as compared with how the ultrasonic sensors 24 may be used in a park-assist system, is to eliminate short pulses (eg. the pulses of 8 cycles). Such pulses may be of assistance to detect objects in very close proximity to the host vehicle 10, but may be of relatively lower value during at least some stages of following a target vehicle to a full stop. As the host vehicle 10 slows down following a leading vehicle to a complete stop the distance of the leading vehicle may have already been determined by the long-range sensor 22 and the camera 20. The ultrasonic sensors 24 may be activated based on an activation speed threshold Von or based on information derived from the other sensors 19 that an object has entered or is about to enter the area covered by the ultrasonic sensors 24. In one embodiment, if the speed of the host vehicle 10 falls below a second, lower, speed threshold, short pulses (eg. of 8 cycles) may be used. While threshold speeds have been described to switch between different ultrasonic sensor operating modes more sophisticated approaches are possible. The fusion module 14 may, for example, based on information received from all sensors 19 over time create a map of objects around the host vehicle 10 and based on the host vehicle 10 approaching an object decide to utilize short ultrasonic pulses for added ultra-short-range sensing.”).
It would have been obvious to the person of having ordinary skilled in the art to combine NIX’s fusion information from ultrasonic processor based on a speed of the vehicle being below a threshold value to the vehicle processor in the system of Ditty in order to give the better driving condition by increasing the alertness of surrounding situation on the convenient and more safe condition, and provide safer driving experience as well as accident avoidance.

Regarding claim 5 (Original), NIX shows the system further comprising obtaining data from additional sensors using a communication port, and providing the data from the additional sensors to the fusion processor, wherein the sensors include a radar system or a lidar system, and the data from the additional sensors including a range or angle to one or more of the objects value (0029, 0032, 0034, 0041; Figures 1, 2 and 5; “[0029] The long-range sensor 22 may be a radar sensor operating at 24 or 77 GHz, a Lidar sensor, or any other suitable distance measuring sensor that is suitable to detect vehicles and other objects in front of the host vehicle 10. A 24 GHz frequency modulated continuous wave (FMCW) sensor, shown at 80 in FIG. 2b, having an object detection range of about 120 m is an example of a suitable long-range sensor 22. Referring to FIG. 2b, the FMCW sensor 80 may include a transmitter 82 and one or more receivers 84, an RF signal processor and controller 86, a power supply 88 that is connected to a power source (not shown) and to ground (not shown), an a/d converter 90, a digital signal processor 92 and a CAN interface 94, which connects with a corresponding CAN interface 96 on the fusion controller 14.”, “[0032] The sensors 19 in the exemplary follow-to-stop adaptive cruise control system 12 may comprise internal data processing circuitry to track objects over time, in which case they may be referred to as `smart` sensors. Such `smart` sensors may communicate a processed list of objects including, if available, the objects' relative location to the host vehicle 10, estimated distance and angle of the objects relative to the host vehicle 10, object classification and other relevant information through a serial data bus for further processing. Alternatively, `dumb` sensors may only include basic signal analysis processing and provide a snapshot of targets to a central processing module for further analysis. Different sensor types may be mixed, e.g. a `smart` radar long-range sensor 22 may be used in combination with `dumb` ultrasonic sensors 24.”, “[0034] The fusion module 14 may attribute different weights to information received from the various sensors 19 based on weighting factors. The radar sensor 22 may, for example, provide very accurate relative velocity information by measuring the Doppler shift in the radar echo of an object, while the camera 20 estimates relative velocity relatively less accurately, based on movement of the object's base point and size in the image viewed and analyzed by the camera 20. The weighting factors need not be constant but can be adjusted based on factors, such as, for example, distance of the object to the host vehicle 10, the speed of the host vehicle 10, weather and exterior lighting (day/night). More specifically, the ultrasonic short range distance sensing system 25 may, for example, only be used when the speed of the host vehicle 10 is below a threshold. The ultrasonic sensing system 25 may be turned off if the host vehicle 10 exceeds a first speed threshold speed Voff and turned on if the speed of the host vehicle 10 falls below a second speed threshold Von. The first speed threshold Voff may be higher than the second speed threshold Von, which means that, when the ultrasonic sensing system is on it may not go off until the host vehicle 10 rises above the threshold speed Voff, and once the ultrasonic sensing system 25 is off it may not go on until the host vehicle 10 drops below the second threshold speed Von. Alternatively, the first and second threshold speeds Von and Voff may be the same speed.”, “[0041] Preferably when used in embodiments of the present invention, the ultrasonic sensor system 25 has a latency of around 50 msec. One way of providing a reduced latency, as compared with how the ultrasonic sensors 24 may be used in a park-assist system, is to eliminate short pulses (eg. the pulses of 8 cycles). Such pulses may be of assistance to detect objects in very close proximity to the host vehicle 10, but may be of relatively lower value during at least some stages of following a target vehicle to a full stop. As the host vehicle 10 slows down following a leading vehicle to a complete stop the distance of the leading vehicle may have already been determined by the long-range sensor 22 and the camera 20. The ultrasonic sensors 24 may be activated based on an activation speed threshold Von or based on information derived from the other sensors 19 that an object has entered or is about to enter the area covered by the ultrasonic sensors 24. In one embodiment, if the speed of the host vehicle 10 falls below a second, lower, speed threshold, short pulses (eg. of 8 cycles) may be used. While threshold speeds have been described to switch between different ultrasonic sensor operating modes more sophisticated approaches are possible. The fusion module 14 may, for example, based on information received from all sensors 19 over time create a map of objects around the host vehicle 10 and based on the host vehicle 10 approaching an object decide to utilize short ultrasonic pulses for added ultra-short-range sensing.”).
The motivation used on the rejecting of claim 1 will still apply to the rejection of claim 5.

Regarding claim 6 (Original), NIX shows the system according to claim 5, wherein the fusing sensor is configured to fuse information from the image processor and the additional sensors based on the speed of the vehicle being above a second threshold value (0034, 0041; Figures 1 and 5; “[0034] The fusion module 14 may attribute different weights to information received from the various sensors 19 based on weighting factors. The radar sensor 22 may, for example, provide very accurate relative velocity information by measuring the Doppler shift in the radar echo of an object, while the camera 20 estimates relative velocity relatively less accurately, based on movement of the object's base point and size in the image viewed and analyzed by the camera 20. The weighting factors need not be constant but can be adjusted based on factors, such as, for example, distance of the object to the host vehicle 10, the speed of the host vehicle 10, weather and exterior lighting (day/night). More specifically, the ultrasonic short range distance sensing system 25 may, for example, only be used when the speed of the host vehicle 10 is below a threshold. The ultrasonic sensing system 25 may be turned off if the host vehicle 10 exceeds a first speed threshold speed Voff and turned on if the speed of the host vehicle 10 falls below a second speed threshold Von. The first speed threshold Voff may be higher than the second speed threshold Von, which means that, when the ultrasonic sensing system is on it may not go off until the host vehicle 10 rises above the threshold speed Voff, and once the ultrasonic sensing system 25 is off it may not go on until the host vehicle 10 drops below the second threshold speed Von. Alternatively, the first and second threshold speeds Von and Voff may be the same speed.”, “[0041] Preferably when used in embodiments of the present invention, the ultrasonic sensor system 25 has a latency of around 50 msec. One way of providing a reduced latency, as compared with how the ultrasonic sensors 24 may be used in a park-assist system, is to eliminate short pulses (eg. the pulses of 8 cycles). Such pulses may be of assistance to detect objects in very close proximity to the host vehicle 10, but may be of relatively lower value during at least some stages of following a target vehicle to a full stop. As the host vehicle 10 slows down following a leading vehicle to a complete stop the distance of the leading vehicle may have already been determined by the long-range sensor 22 and the camera 20. The ultrasonic sensors 24 may be activated based on an activation speed threshold Von or based on information derived from the other sensors 19 that an object has entered or is about to enter the area covered by the ultrasonic sensors 24. In one embodiment, if the speed of the host vehicle 10 falls below a second, lower, speed threshold, short pulses (eg. of 8 cycles) may be used. While threshold speeds have been described to switch between different ultrasonic sensor operating modes more sophisticated approaches are possible. The fusion module 14 may, for example, based on information received from all sensors 19 over time create a map of objects around the host vehicle 10 and based on the host vehicle 10 approaching an object decide to utilize short ultrasonic pulses for added ultra-short-range sensing.”). 
The motivation used on the rejecting of claim 1 will still apply to the rejection of claim 6.

Regarding claim 7 (Original), DITTY discloses the system according to claim 1, further comprising supplying and monitoring power to components of the system using a power monitoring module, wherein the components include the image processor, the ultrasonic processor, and the fusion processor (0278; Figure 16; “[0278] Each of SoCs (100), (200), and (803) may be connected to power management integrated circuits (“PMIC”) (326) to provide independent power management. In an example non-limiting embodiment, each one of the SoCs (100), (200), and (803) can be provided with independent power supplies and associated mechanisms. The different power providing mechanisms for the different processors could be differently designed to provide additional coverage on a systematic level. In some embodiments, there will be three independent power supplies—one for each of the three independently-functioning processors. In other embodiments, there will be at least two independent power supplies, with power supplied for one processor being different that the power supplied for the other two processors.”). 

Regarding claim 11 (Previously Presented), Method claim 11 is drawn to the method of using the corresponding system claimed in claim 1. Therefore, method claim 11 corresponds to system claim 1 is rejected for same reasons of obviousness as used above.

Regarding claim 15 (Original), Method claim 15 is drawn to the method of using the corresponding system claimed in claim 5. Therefore method claim 15 corresponds to system claim 5 is rejected for same reasons of obviousness as used above.

Regarding claim 16 (Original), Method claim 16 is drawn to the method of using the corresponding system claimed in claim 6. Therefore method claim 16 corresponds to system claim 6 is rejected for same reasons of obviousness as used above.

Regarding claim 17 (Original), Method claim 17 is drawn to the method of using the corresponding system claimed in claim 7. Therefore method claim 17 corresponds to system claim 7 is rejected for same reasons of obviousness as used above.


Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DITTY in view of NIX as applied to claims 1 and 11 above, and further in view of Dellantoni et al. (US 20120218412 A1, hereinafter “Dellantoni”) 

Regarding claim 2 (Original), DITTY in view of NIX shows the system according to claim 1, but failed to disclose wherein the surround-view processor is further comprising displaying the obstructions identified and classified by the surround-view processor on a rear-view mirror of the vehicle.
Dellantoni, however, in the same field of endeavor, shows the system according to claim 1, wherein the surround-view processor is further comprising displaying the obstructions identified and classified by the surround-view processor on a rear-view mirror of the vehicle (0048 and 0027; “[0027] … this video information on a video screen viewable by the driver while driving preferably has driver-selectable viewing configurations including: a 360 degree view with a perspective reference above the vehicle (birds-eye view) for the purpose of identifying obstacles about the vehicle, and the system provided selection of any single camera in full screen mode to provide more information about the region of interest, …”, [0048] … Optionally, the scalable integrated electronic control unit may be incorporated in or may be part of a windshield electronics module and/or an accessory module located at or near the interior rearview mirror assembly of the vehicle, or may be located at or in the interior rearview mirror assembly of the vehicle ...”).
It would have been obvious to the person of having ordinary skilled in the art to combine the displaying detected object on the rear-view mirror as shown in Dellantoni in the system of DITTY in view of NIX will give the driver better view of the surrounding situation on the convenient and more safe condition.
 
Regarding claim 8 (Original), DITTY in view of NIX shows the system according to claim 1, but failed to disclose wherein the fusion processor is further configured to obtain map information and provide output of a result of fusing combined with the map information to a display, and the fusion processor is further configured to generate haptic outputs based on the result of the fusing.
Dellantoni, however, in the same field of endeavor, shows the system according to claim 1, wherein the fusion processor is further configured to obtain map information and provide output of a result of fusing combined with the map information to a display, and the fusion processor is further configured to generate haptic outputs based on the result of the fusing (0055; “[0055] Optionally, an LDW system or function may be extended to an LKA system or function by tracking the lane along which the vehicle is driven and controlling the steering torque to aid the driver in maintaining the vehicle in the lane. Optionally, the system may include a map input or geographical location input (such as from an onboard or an, external GPS-based navigational system), whereby the vehicle safety system may be geographically/locally customized to operate differently or may process the image data differently or the like, in response to the map input or geographical location input indicative of the particular geographical location of the equipped vehicle at that moment in time. Optionally, and preferably, the map data/GPS derived information relating to, for example, the curvature and/or bank angle of a highway exit or entrance ramp may tie into the automatic headlamp control and/or the direction control of the headlamp beam. Optionally, for example, map data (such as longitude/latitude/altitude coordinates) may be provided in connection with or fused with a TSR system and/or an AHC/ILR system and/or an automatic cruise control (ACC) system to enhance performance of the TSR system and/or the AHC/ILR system and/or the ACC system. Optionally, the system may receive inputs from a Car2Car telematics communication system or a Car2X telematics communication system or the like.”).
It would have been obvious to the person of having ordinary skilled in the art to combine the displaying of detected objected fused with the map information of the detected object as shown in Dellantoni in the system of DITTY in view of NIX in order to give the driver better view of the surrounding situation on the convenient and more safe condition.

Regarding claim 12 (Original), Method claim 12 is drawn to the method of using the corresponding system claimed in claim 2. Therefore method claim 12 corresponds to system claim 2 is rejected for same reasons of obviousness as used above.

Regarding claim 18 (Original), Method claim 18 is drawn to the method of using the corresponding system claimed in claim 8. Therefore method claim 18 corresponds to system claim 8 is rejected for same reasons of obviousness as used above.



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DITTY in view of NIX as applied to claims 1 and 11 above, and in view of CHU et al. (US 20200039524 A1 hereinafter “Chu”).

Regarding claim 3 (Original), DITTY in view of NIX shows the system according to claim 1, further comprising de-serializers (0304; Figures 17-20), but failed to disclose the system further comprising a de-serializer configured to provide the images obtained from outside the vehicle by the camera to the image processor and to provide the close-in images obtained by the surround-view camera to the surround-view processor.
Chu, however, in the same field of endeavor, shows the system further comprising a de-serializer (Figure 1; ‘a first deserializer 160’) configured to provide to a first processor (Figure 1; ‘a first System on Chip (SoC) 130’) and to second (another) processor  (Figure 1; ‘a second SoC 140’) (0029-0030; Figure 1; “[0030] The sensor control apparatus 100 may include a first serializer 150 and a first deserializer 160 coupled between the sensor 110, the first SoC 130 and the second SoC 140. The first serializer 150 and the first deserializer 160 may be configured to convert between serial data and parallel interfaces in both directions to provide data transmission over a single or differential line by minimizing the number of I/O pins and connections. The first serializer 150 and the first deserializer 160 may convert parallel data into serial data (and vice versa) so that they can travel over media that does not support parallel data or used in order to save bandwidth. The first serializer 150 and the first deserializer 160 may transmit sensor data and embedded data between the sensor 110, the first SoC 130 and the second SoC 140. The sensor data may be pixel data from an active frame in the case of a camera and the embedded data may be register settings, statistics, safety data, and Media Access Control data for the sensor 110, the first SoC 130, and the second SoC 140. The sensor control apparatus 100 may also include a microcontroller unit 170 configured to make second level decisions on automotive safety issues in conformance with ASIL-D”).
It would have been obvious to the person of having ordinary skilled in the art to combine a deserializer of Chu in the system of DITTY in view of NIX in order to have faster and reliable communication means as well as to yields predictable result.

Regarding claim 13 (Original), Method claim 13 is drawn to the method of using the corresponding system claimed in claim 3. Therefore method claim 13 corresponds to system claim 3 is rejected for same reasons of obviousness as used above.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DITTY in view of NIX, and further in view of CHU as applied to claims 1, 3, 11 and 13 above, and further in view of Hu et al. (US 20210056306 A1, hereinafter “Hu”).

Regarding claim 4 (Original), DITTY in view of NIX, and further in view of Chu shows the system according to claim 3, but failed to show the system according to claim 3, further comprising providing images of a driver of the vehicle from within the vehicle, obtained using an interior camera, and providing the output of the image processor or to the surround-view processor to determine driver state, the driver state indicating fatigue, alertness, or distraction.
Hu, however, in the same field of endeavor, shows the system further comprising providing images of a driver of the vehicle from within the vehicle, obtained using an interior camera, and providing the output of the image processor or to the surround-view processor to determine driver state, the driver state indicating fatigue, alertness, or distraction (0056 and 0091; Figures 1 and 7-9; “[0056] In at least one embodiment, gaze direction information can be used to determine what an occupant of a vehicle is viewing at a given point in time. In at least one embodiment, this can include determining whether a driver is looking out a windshield while driving, or is looking away from a windshield, such as to a rear view mirror, instrument panel, or elsewhere in a vehicle. In at least one embodiment, such information can be useful in determining whether a driver is distracted or otherwise unable to see an action happening around a vehicle, such as a pedestrian walking in front of a vehicle. In at least one embodiment, if a vehicle monitoring system is able to determine that a driver is not looking away from a windshield and may not see this pedestrian with enough time to stop a vehicle, a vehicle monitoring system may make a determination to stop this vehicle automatically, or autonomously, in order to avoid striking a pedestrian.”, “[0091] Multiple sensor camera module 904 comprises serializer (906), IR Image Sensor (912), RGB Image Sensor (918), lens and IR filters (914), and microcontroller (916). Many camera sensors may be used, including the OnSemi AR 0144 (1.0 Megapixel (1280 H×800V), 60 fps, Global Shutter, CMOS). The AR 0144 reduces artifacts in both bright and low-light conditions and is designed for high shutter efficiency and signal-to-noise ratio to minimize ghosting and noise effects. The AR 0144 may be used both for the Color Sensor (1006) and Mono Sensor (1007).”).
It would have been obvious to the person of having ordinary skilled in the art to combine the detection system of distracted driver of Hu to the vehicular camera system of DITTY in view of NIX, and further in view of CHU in order to have safer driving experience, accident avoidance as well as to yield predictable result.

Regarding claim 14 (Original), Method claim 14 is drawn to the method of using the corresponding system claimed in claim 4. Therefore method claim 14 corresponds to system claim 4 is rejected for same reasons of obviousness as used above.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DITTY in view of NIX as applied to claim 1 and 11 above, and in view of Hu et al. (US 20210056306 A1, hereinafter “Hu”).

Regarding claim 9 (Original), DITTY in view of NIX shows the system according to claim 1 as shown above, but failed to disclose the system of claim 1, further comprising the fusion processor providing a result of the fusing to an advanced driver assistance system objects.
Hu, however, in the same field of endeavor, shows the system further comprising the fusion processor providing a result of the fusing to an advanced driver assistance system objects (0080, 0175 and 0199; Figures 6 and 19C ‘1938’; “[0080] FIG. 6 illustrates a high-level system architecture according to one embodiment of the invention. The system 600 preferably includes a plurality of controllers 602(1)-602(N), including a controller and system for autonomous or semi-autonomous driving. One or more of the controllers 602 may include an Advanced SoC or platform used to execute an intelligent assistant software stack (IX) that conducts risk assessments and provides the notifications, warnings, and autonomously control the vehicle, in whole or in part, executing the risk assessment and advanced driver assistance functions described herein. Two or more of the controllers are used to provide for autonomous driving functionality, executing an autonomous vehicle (AV) software stack to perform autonomous or semi-autonomous driving functionality.”, “[0175] In at least one embodiment, one or more of camera(s) may be used to perform advanced driver assistance systems (“ADAS”) functions (e.g., as part of a redundant or fail-safe design). For example, in at least one embodiment, a Multi-Function Mono Camera may be installed to provide functions including lane departure warning, traffic sign assist and intelligent headlamp control. In at least one embodiment, one or more of camera(s) (e.g., all of cameras) may record and provide image data (e.g., video) simultaneously.”). 
It would have been obvious to the person of having ordinary skilled in the art to combine the advanced driver assistance system (ADAS) of Hu in the system of DITTY in view of NIX in order to have safer driving experience, accident avoidance and to yield predictable result.

Regarding claim 10 (Original), Hu further shows the system comprising the advanced driver assistance system using the result of the fusing from the fusion processor to control operation of the vehicle objects (0253; Figure 19C; ‘1938’; “... In at least one embodiment, outputs from ADAS system 1938 may be provided to a supervisory MCU. In at least one embodiment, if outputs from primary computer and secondary computer conflict, supervisory MCU determines how to reconcile conflict to ensure safe operation.”).
The motivation used on the rejecting of claims 9 and 19 will still apply to the rejection of claims 10 and 20.

Regarding claim 19 (Original), Method claim 19 is drawn to the method of using the corresponding system claimed in claim 9. Therefore method claim 19 corresponds to system claim 9 is rejected for same reasons of obviousness as used above.

Regarding claim 20 (Original), Method claim 20 is drawn to the method of using the corresponding system claimed in claim 10. Therefore method claim 20 corresponds to system claim 10 is rejected for same reasons of obviousness as used above.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 20200039448 A1, hereinafter “Lu”). Lu shows different camera group with multiple DES and only one SoC (Figure 2 and [0016]) , and further shows the system comprising providing the images obtained from outside the vehicle by the camera and the close-in images obtained by the surround-view camera to a de-serializer, wherein output of the de-serializer is provided to the image processor or to the surround-view processor (0016-0021; Figures 2-4; “[0016] With reference to FIG. 2, a surround view ECU includes a deserializer (such as an LVDS deserializer, such as, for example, a TI DS90UB954 deserializer) that is capable of outputting two duplicated video data streams, either in parallel digital format or in MIPI CSI-2 format. One data stream goes to a surround view system-on-chip (SOC) for surround view processing, such as image signal processing (ISP), image stitching, image warping, etc., and is eventually output through a LVDS (low voltage differential signaling) serializer of the ECU to a display in a head unit. The other data stream that is output by the deserializer is communicated to another LVDS serializer as a pass-through and is output to a machine vision ECU for machine vision processing of the captured image data (such as for a driving assist system or function).”).
Chu et al. (US 20190132555 A1): Figures 4-6 shows multiple DES and multiple SoC.
Mueller et al. (US 20200388005 A1): Shows multiple camera feeds to a single DES and single SoC (please see Figure 10; [0106] and [0108]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASMAMAW G. TARKO
Examiner, Art Unit 2482



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482